 8:18-cv-00224-RGK-PRSE Doc # 33 Filed: 09/08/20 Page 1 of 2 - Page ID # 2254




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JASON WILLIAM CUSTER,

                  Petitioner,                               8:18CV224

      vs.
                                               MEMORANDUM AND ORDER
SCOTT FRAKES, Director, NE Dept . of
Corrections; and BRAD HANSEN,
Warden, Tecumseh State Correctional
Institution;

                  Respondents.


      This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis. (Filing 29.) Petitioner filed a Notice of Appeal (filing 28) on
September 3, 2020. Petitioner appeals from the court’s Mem orandum an d Order
and Judgment dated August 7, 2020 (filings 26 & 27), in which the court dismissed
his habeas petition with prejudice.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

      (a) Leave to Proceed in Forma Pauperis . . .

            (3) Prior Approval. A party who was perm itted t o proceed in
            forma pauperis in the district-court action, or who was
            determined to be financially unable to obtain an adequate
            defense in a criminal case, may proceed on appeal in forma
            pauperis without further authorization, unless:

                   (A) the district court--before or after the notice of appeal
                   is filed--certifies that the appeal is not taken in good faith
                   or finds that the party is not otherwise entitled to proceed
                   in forma pauperis and states in writing its reasons for t h e
                   certification or finding . . . .
 8:18-cv-00224-RGK-PRSE Doc # 33 Filed: 09/08/20 Page 2 of 2 - Page ID # 2255




     The court finds that because Petitioner proceeded IFP in the district court, he
may now proceed on appeal in forma pauperis without further authorization.

     IT IS THEREFORE ORDERED that Petitioner’s Motion for Leave to
Appeal in Forma Pauperis (filing 29) is granted.

      Dated this 8th day of September, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
